DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 10 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,265,332 A to Presnall et al. (Presnall).
In reference to claims 1 and 12, Presnall discloses a vehicle (Abstract) comprising an exhaust system comprising: a muffler (50, Fig. 3) having an exhaust inlet (60) and an exhaust outlet (64); and a housing (52) disposed around the muffler, where the housing comprises: a first exhaust opening (55) disposed adjacent the exhaust outlet and configured to receive exhaust gasses from the exhaust outlet and direct the exhaust gasses away from the exhaust system in a normal operating mode; and a second exhaust opening (the opening on the left side of element 66) configured to draw in ambient air in the normal operating mode (see arrows on the left side of Fig. 3).
In reference to claim 2, Presnall discloses the exhaust system of claim 1, further comprising a gap between an end of the exhaust outlet and a plane defined by the first exhaust opening (see Fig. 3).
In reference to claim 3, Presnall discloses the exhaust system of claim 2, where the gap has a distance in the range of between about 0.25 and about 5 inches (see Fig. 3; 2.9”).
In reference to claim 4, Presnall discloses the exhaust system of claim 2, where the gap has a distance in the range of between about 1 and about 3 inches (see Fig. 3; 2.9”).
In reference to claim 5, Presnall discloses the exhaust system of claim 2, where the gap has a distance of about 2 inches (see Fig. 3; 2.9”).
In reference to claim 6, Presnall discloses the exhaust system of claim 1, where, in a blocked operating mode, the second exhaust opening directs exhaust gasses away from the exhaust system (if the opening 55 were blocked, exhaust gas would necessarily flow through the second opening).
In reference to claim 7, Presnall discloses the exhaust system of claim 1, where the exhaust outlet has a diameter, and the first exhaust opening has a diameter larger than the diameter of the exhaust outlet (see Fig. 3; 2” vs. 1”).
In reference to claim 8, Presnall discloses the exhaust system of claim 1, further comprising a plurality of standoffs (70, 72) configured to maintain a distance between the muffler and the housing.
In reference to claim 9, Presnall discloses the exhaust system of claim 1, where the exhaust inlet is fluidly coupled with an internal combustion engine of a vehicle (24, Fig. 1).
In reference to claims 13-18, the vehicle claimed is substantively identical to what is recited in claims 2-7 and 9. See rejections above; the same rationale applies.
In reference to claim(s) 20, under the principles of inherency, the prior art apparatus of Presnall would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0204772 A1 to Gao (Gao).
In reference to claim 1, Gao discloses an exhaust system comprising: a muffler (20, Fig. 3) having an exhaust inlet (12) and an exhaust outlet (22); and a housing (10) disposed around the muffler, where the housing comprises: a first exhaust opening (13) disposed adjacent the exhaust outlet and configured to receive exhaust gasses from the exhaust outlet and direct the exhaust gasses away from the exhaust system in a normal operating mode; and a second exhaust opening (11) configured to draw in ambient air in the normal operating mode.
In reference to claim 11, Gao discloses the exhaust system of claim 1, where the exhaust outlet is further configured with a plurality of openings (23, Fig. 4) and a plurality of louvers (241) extending inward from an inner surface of the exhaust outlet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presnall.
In reference to claims 10 and 19, Presnall discloses the exhaust system of claim 9, but fails to explicitly disclose the vehicle is a snowmobile. However, Presnall discusses a snowmobile including a muffler with a similar design that performs the same function as the disclosed muffler (col. 1, lines 41-55). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known use of the muffler on a tractor as disclosed by Presnall for the known use of the muffler on a snowmobile. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4,741,411 A, 3,857,458 A and 1,479714 A each also anticipate at least claims 1, 12 and 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
18 May 2022